Citation Nr: 1829552	
Decision Date: 06/19/18    Archive Date: 07/02/18

DOCKET NO.  15-40 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral elbow disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for a bilateral hand disability.

5.  Entitlement to service connection for a bilateral hip disability.

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to service connection for a bilateral shoulder disability.

8.  Entitlement to service connection for a bilateral wrist disability.

9.  Entitlement to service connection for multiple myeloma.

10.  Entitlement to service connection for a bilateral ankle disability.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for acute renal failure.

13.  Entitlement to service connection for diabetes mellitus.

14.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

15.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to June 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 




FINDING OF FACT

In January 2018, prior to the promulgation of a decision on the appeal, the Board was notified that the appellant died in December 2017.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Any request must be filed not later than one year after the date of the appellant's death.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121(a).  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


